DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 02/08/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a light reflecting member…having a first surface defining a plurality of surrounding parts…and a second surface on an opposite side of the first surface and defining a hollow part; and a resin member disposed inside the hollow part, wherein the hollow part defines a first opening on a substrate side of the wall part, the through hole defines a second opening at an upper surface of the substrate, the second opening being positioned inner than the first opening in the top view, and the resin member is continuously in contact with the second surface of the wall part defining the hollow part and the upper surface of the substrate in a region between a peripheral edge of the second opening and a peripheral edge of the first opening…”in combination with the other limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al. (US Pub. 2019/0088824).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898